Title: To Thomas Jefferson from E.S. Thomas, 23 October 1807
From: Thomas, E.S.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore Oct. 23d. 1807
                        
                        I take the liberty of presenting you a copy of Ramsay’s Life of Washington and at the same time requesting
                            your opinion of it, as, a reading Book for Schools and Academics. It being my intention, should it meet the approbation of
                            the principal Literary characters of the Union, to publish an edition, to sell at one Dollar, solely for that purpose—Your answer, addressed to me in Baltimore, will be gratefully receiv’d by, Sir, your respectful and very humble servant
                        
                            E. S. Thomas
                            
                        
                    